Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-21-00012-CV

                              Pradyumna MUMMADY, M.D.,
                                        Appellant

                                             v.

  Zulema CABRERA, Individually and on Behalf of the Estate of David Cabrera, Deceased,
                                    Appellees

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020CVB-000897D2
                       Honorable Monica Z. Notzon, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s motion to dismiss is AFFIRMED. Appellees are awarded the costs they incurred
related to this appeal.

       SIGNED August 25, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice